Citation Nr: 1810194	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  08-33 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD), on a schedular basis.

2.  Entitlement to an extraschedular rating for PTSD.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

This case was initially before the Board in March 2010 when the Board remanded the issues of entitlement to an initial rating higher than 50 percent for PTSD and entitlement to a total disability rating based on individual unemployability (TDIU) for further development.  An October 2010 RO decision granted a temporary total rating (38 C.F.R. § 4.29 (2017)) based on hospitalization for the period from August 11, 2010 to September 30, 2010. 

In a May 2013 decision, the Board granted a 70 percent rating for PTSD since service connection became effective on May 24, 2004.  The Board remanded the issue of entitlement to a TDIU.  A February 2014 RO decision implemented the Board's May 2013 decision and granted a 70 percent rating for PTSD for the period from May 24, 2004 to August 10, 2010, and for the period since October 1, 2010. As noted above, the Veteran was already assigned a temporary total rating (38 C.F.R. § 4.29 (2017)) based on hospitalization for the period from August 11, 2010 to September 30, 2010.

In a May 2014 decision, the Board granted the Veteran's claim for a TDIU (on a schedular basis).  A May 2014 RO decision implemented the Board's May 2014 decision and granted a TDIU, effective August 27, 2007.

The Veteran appealed the Board's May 2013 decision, which granted a 70 percent rating for PTSD since service connection became effective on May 24, 2004, to the United States Court of Appeals for Veterans Claims (Court).  In a November 2014 Memorandum Decision, the Court vacated and remanded the Board's May 2013 decision, as to the issue of entitlement to an initial rating higher than 70 percent for PTSD.  

In an August 2015 decision, the Board granted entitlement to a TDIU for the period from May 24, 2004 to August 26, 2007.  Increased rating claims for the Veteran's service-connected PTSD, on a schedular and extraschedular basis, were remanded for further development.  A September 2015 RO decision implemented the Board's August 2015 decision and granted a TDIU, effective May 24, 2004.  A September 2017 supplemental statement of the case was issued and the case is once again before the Board.


FINDINGS OF FACT

1.  In an April 2017 statement, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for an initial rating in excess of 70 percent for PTSD, on a schedular basis. 

2.  For the entire period on appeal, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation for his service-connected PTSD is adequate; the Veteran is already in receipt of a total disability rating (for the entire period on appeal) because of his service-connected PTSD. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to an initial rating in excess of 70 percent for PTSD, on a schedular basis, have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2017).

2.  For the entire period on appeal, the criteria for an increased rating for PTSD on an extraschedular basis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321(b), 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I . Withdrawal

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).

The Veteran submitted a statement dated April 24, 2017 indicating that he wished to withdraw his claim/appeal for entitlement to a higher initial schedular rating for PTSD.  The Board finds that Veteran has withdrawn his appeal regarding the issue of entitlement to an initial rating in excess of 70 percent for PTSD, on a schedular basis.  Hence, there remains no allegation of error of fact or law for appellate consideration.

Accordingly, the Board does not have jurisdiction to review the appeal regarding this issue, and it is dismissed.

II. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  The Veteran has referenced no such records, and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, VA examination reports, and Social Security Administration (SSA) records. 

Next, the Veteran was afforded VA examinations for his PTSD in May 2007, August 2008, July 2010, August 2010, and January 2013.  The case was remanded in part, in August 2015, in order to afford the Veteran an additional VA examination.  However, the Veteran subsequently withdrew his appeal for an entitlement to an increased rating for PTSD on a schedular basis.  As will be discussed in more detail below, since the Veteran is in receipt of a total disability rating (TDIU and temporary total rating), because of his PTSD, for the entire period on appeal, he is already in receipt of the maximum rating possible, which precludes an extraschedular rating.

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was recently remanded in August 2015.  The Board finds there has been substantial compliance with the August 2015 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



III. Extraschedular Consideration

The Board will consider whether referral for an extraschedular evaluation is warranted for the Veteran's service-connected PTSD.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court of Appeals for Veteran's Claims has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's PTSD disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic code. See Mittleider v. West, 11 Vet. App. 181 (1998).  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Moreover, since the Veteran is in receipt of a total disability rating (TDIU and temporary total rating), because of his PTSD, since May 24, 2004 (the entire period on appeal), he is already in receipt of the maximum rating possible, which precludes an extraschedular rating. 

To the extent 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function to account for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the impact of a veteran's disability is nonetheless inadequately represented, there is no gap to fill at any point during the period on appeal.  The Veteran has been assigned a total disability rating from May 24, 2004 to August 11, 2010, and since October 1, 2010 (due to his service-connected PTSD), with a temporary total rating under 38 C.F.R.§ 4.29 (August 11, 2010 to September 30, 2010 for his service-connected PTSD).  As such, any extraschedular considerations have already been accounted for via this total rating and the claim is denied.


ORDER

The claim for entitlement to an initial rating in excess of 70 percent for PTSD, on a schedular basis, is dismissed without prejudice.

An extraschedular rating for PTSD is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


